t c summary opinion united_states tax_court jefferry phuong vo and mat xuan nguyen petitioners v commissioner of internal revenue respondent docket no filed date jefferry phuong vo and mai xuan nguyen pro sese robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ - - federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure for taxable_year the issues for decision are whether petitioners were engaged in a trade_or_business or an activity for the production_of_income during the year in issue if so whether petitioners’ claimed expenses are ordinary and necessary and whether petitioners are liable for negligence penalties pursuant to sec_6662 background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in portland oregon at the time the petition in this case was filed petitioners were husband and wife in and filed a joint federal_income_tax return for the taxable_year petitioner jefferry phuong vo petitioner along with two friends formed a partnership and designed a system in to use solar_energy to generate electricity to run household appliances they rented a three bedroom residential property located pincite caloosa court san jose california san jose property in which to develop and apply the solar-powered electric generator generator petitioners claim that they needed a large unobstructed yard with sufficient sunlight to meet their solar needs and that the residential property was less expensive than a commercial property none of the partners lived in the san jose property all three had their own personal residences the partners began marketing the generator in and they continued to use the san jose property for office space and to demonstrate the generator for potential distributors they used a room in the san jose property as a demonstration area to display the generator’s capacity to run a television fan and several lights petitioner explained that the generator was not designed to supply sufficient energy to run a typical household in the united_states but that it was designed to meet the more limited energy needs of households in developing countries in the partners sent a generator to one of the partner’s relatives in vietnam who unsuccessfully attempted to sell the system in vietnam at a price of dollar_figure the relative decided to keep the generator for himself and the partners gave it to him at their cost of dollar_figure after further unsuccessful attempts at establishing distributors in vietnam petitioner bought out his partners’ interests for dollar_figure on date and began marketing the generator under the name solarsys technology solarsys petitioners continued to use the san jose property and began looking for distributors in other countries such as malaysia and the philippines in approximately people expressed an interest in establishing distributorships in their countries and q4e- five people gave petitioners dollar_figure or dollar_figure for generators to take to their countries to determine if there was a market for the system all five returned the generators for a refund after determining that they were too expensive to sell petitioner continued making improvements to the system and attempting to establish distributors in petitioners sold a generator for dollar_figure for the personal_use of one of the people who had agreed to sell the generators in vietnam petitioners filed a joint form_1040 u s individual_income_tax_return for and schedule c profit or loss from business for their activity with respect to solarsys respondent issued a notice_of_deficiency for petitioners’ taxable_year disallowing deductions for all the schedule c expenses on the grounds that petitioners were not engaged ina trade_or_business or activity for profit and determining that if petitioners were engaged in such activity the claimed expenses are not ordinary and necessary the expenses at issue are as follows advertising dollar_figure car truck expenses depreciation big_number office expense sec_103 rent big_number travel big_number meals entertainment utilities big_number other total big_number discussion deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity which constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 in addition the taxpayer’s business operations must actually have commenced see thomason v commissioner tcmemo_1997_480 scagliotta v commissioner tcmemo_1996_498 mcmanus v commissioner tcmemo_1987_457 affd per curiam without published opinion 865_f2d_255 4th cir an examination of the facts and circumstances of each case is necessary to determine whether a taxpayer is carrying_on_a_trade_or_business see commissioner v groetzinger supra pincite it is unclear on what basis respondent determined that petitioners’ activity with respect to solarsys did not constitute a business in upon consideration of all the evidence in -- - the record however we are satisfied that petitioners were actively_engaged_in_business in under the name solarsys with the primary purpose of making a profit petitioners’ activity attempting to establish distributors to sell their generators was conducted with regularity and continuity their activity went beyond the mere startup phase in the generator was available for sale and five individuals purchased the generator for resale the fact that these individuals eventually returned the generators for a refund does not undermine a conclusion that petitioners were engaged in business further nothing in the record suggests that petitioners’ activity attempting to develop a market for their generators was not undertaken with the primary purpose of making a profit see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs the next consideration is whether the expenses petitioners claimed on their schedule c are ordinary and necessary business_expenses see sec_162 403_us_345 290_us_111 ordinary has been defined in the context of sec_162 as that which is normal usual or customary in the taxpayer's trade_or_business 308_us_488 necessary has been construed to mean - j- appropriate or helpful in the development of the taxpayer's business welch v helvering supra unless expressly provided for sec_262 prohibits deductions for personal living or family_expenses the basis of respondent’s determination that the expenses at issue are not ordinary and necessary appears to be that the expenses were personal in nature and not related to petitioner’s business of selling generators based on petitioner’s explanations at trial we are satisfied that the following expenses are ordinary and necessary expenses_incurred in petitioners’ business advertising dollar_figure car truck expenses depreciation big_number office expense sec_103 rent big_number utilities big_number other total big_number we found credible petitioner’s testimony that the san jose property was used for business purposes and not as their personal_residence despite the fact that petitioners rented the property under a residential lease that provides that the property is to be used only as a private residence with respect to the expenses related to petitioners’ truck depreciation car truck and dollar_figure of other expense petitioner testified that he and his wife used the truck to transport solar panels to --- - transport the generator system and to travel to different locations to distribute brochures about their business respondent did not challenge petitioners’ substantiation of these expenses and nothing in the record contradicts petitioner’s testimony we find that petitioners are not entitled to deductions for dollar_figure of utility expenses these expenses were incurred for cable television petitioner testified that the cable was necessary because he liked to watch the news these expenses are personal and not attributable to petitioners’ business we also find that petitioners are not entitled to deductions for travel and meal and entertainment_expenses as petitioners have provided no evidence that these expenses were related to their business finally we address the accuracy-related_penalty imposed pursuant to sec_6662 sec_6662 and b imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 petitioners bear the burden of proving that the accuracy- --- - related penalty is inapplicable ’ see rule a welch v helvering supra pincite 58_tc_757 with respect to the cable charges petitioners claimed business deductions for expenses which were personal in nature petitioners have failed to provide any information about the business_purpose of their claimed travel and meal and entertainment_expenses accordingly we hold that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 with respect to the understatement_of_tax attributable to the deductions we have disallowed reviewed and adopted as the report of the small_tax_case division decision will be entered under rule ' sec_7491 applicable to court proceedings arising in connection with examinations commencing after date requires the secretary to carry the burden of production with respect to additions to tax see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 petitioners do not contend that their examination commenced after date or that sec_7491 is applicable to them
